DETAILED ACTION
This Action is re-mailed since action dated 4/30/2021 was mailed to an outdated address on file.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 4/30/2020.  Claims 1-12 are pending.  Claims 1-9, 11 are rejected.  Claims 10, 12 are objected to

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 2 and 8, “the time axis” does not have antecedence and should be corrected.
In claims 4 and 5, “said query data pattern” does not have antecedence and should be corrected. 

In claim 7, “the identifier of each of the resources” and “the identity of the resource” do not have antecedence and should be corrected.
In claim 8, “the data at head of the time window” and “the data in the time-window” does not have antecedence and should be corrected.
Applicant is requested to carefully review all claims to correct any lack of antecedent basis in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US Publication No. 20130103657 A1) and Kakatkar (US Publication No. 20210067426 A1)

Regarding claim 1, Ikawa discloses a data storage apparatus having a non relational database file system in memory of a server in which time-series performance metric data is stored by an access manager computer program running on said server, said access manager computer program structured to control said server to: 
A) receive time-series data (e.g., time-series data 300) from a probe (e.g., sensors) structured or programmed to monitor resources (e.g., resources monitored by the sensors) on a monitored 
B) store said encoded time-series data as a time-slice of alphabetic code text characters (e.g., sensor value 313 (313a, 313b, 313c and 313d)) with a date (e.g., time 
Ikawa does not disclose that the monitored device is a monitored computer.  
Kakatkar discloses that the monitored device is a monitored computer.  ([0018] and [0019] – monitoring a network includes shows a time-varying presentation of one or more time series of data regarding network operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikawa in view of Kakatkar such that the monitored device is a monitored computer.  One of ordinary skill in the art would have been motivated because computer devices are frequently associated with monitoring by time-series data.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa and Kakatkar as applied to claim 1, and further in view of Harris (US Publication No. 20100274786 A1)

Regarding claim 3, Ikawa discloses storing of said alphabetic code text characters which correspond to said time-series data. ([0059], [0074], [0089], [0090] and FIG. 2)
Ikawa and Kakatkar do not disclose that the data storage apparatus is further programmed to compress a previously-specified pattern of said alphabetic code text characters in a searchable manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikawa and Kakatkar in view of Harris such that the data storage apparatus is further programmed to compress a previously-specified pattern of said alphabetic code text characters in a searchable manner.  One of ordinary skill in the art would have been motivated because it would allow user to find previous search string easily without consuming too much storage space.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa, Kakatkar and Harris as applied to claim 3, and further in view of Garg (US Patent No. 8725756 B1)

Regarding claim 5, Ikawa, Kakatkar and Harris do not disclose wherein said data storage apparatus is further programmed to use as said query data pattern a pre-existing data pattern that is often used for a search.
Garg discloses wherein said data storage apparatus is further programmed to use as said query data pattern a pre-existing data pattern that is often used for a search. (col. 2, lines 37-50. Previous and frequent search queries are used as pattern to infer current search queries.) 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa, Kakatkar and Al-Omari (US Publication No. 20120091203 A1).

Regarding claim 7, Ikawa discloses a data storage apparatus having a non relational database file system in memory of a server in which time-series performance metric data is stored by an access manager computer program running on said server, said access manager computer program structured to control said server to: 
A) receive time-series data (e.g., time-series data 300) from a probe (e.g., sensors) structured or programmed to monitor resources (e.g., resources monitored by the sensors) on a monitored 
B) store said 
Ikawa does not disclose that the monitored device is a monitored computer.  
Further, Ikawa does not disclose that the time-series data is encoded as Unicode time-series data in time-slice of Unicode text characters.
Kakatkar discloses that the monitored device is a monitored computer.  ([0018] and [0019] – monitoring a network includes shows a time-varying presentation of one or more time series of data regarding network operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikawa in view of Kakatkar such that the monitored device is a monitored computer.  One of ordinary skill in the art would have been motivated because computer devices are frequently associated with monitoring by time-series data.
Ikawa and Kakatkar do not disclose that the time-series data is encoded as Unicode time-series data in time-slice of Unicode text characters.
Al-Omari discloses that text data is encoded as Unicode data.  ([0063]) 
	Combining the teachings of Al-Omari with the teachings of Ikawa and Kakatkar, it is obvious that the time-series data including alphabetic and numeric text is encoded in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikawa and Kakatkar in view of Al-Omari such that ext data is encoded as Unicode data.  One of ordinary skill in the art would have been motivated because it would conserve storage space.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa, Kakatkar and Al-Omari as applied to claim 7, and further in view of Harris.

Regarding claim 9, Ikawa discloses storing of said alphabetic code text characters which correspond to said time-series data. ([0059], [0074], [0089], [0090] and FIG. 2)
Ikawa, Kakatkar and Al-Omari do not disclose wherein said data storage apparatus is further programmed to compress, a previously-specified pattern of said Unicode text characters in a searchable manner.
Harris discloses that the data storage apparatus is further programmed to compress a previously-specified pattern (e.g., search string) of said alphabetic code text characters in a searchable manner. ([0054], [0094])
It is merely intended use that Unicode text characters are searched.  Whether the previously-specified pattern is for text characters or Unicode text characters does not change the structure of the claimed apparatus.
.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa, Kakatkar, Al-Omari and Harris as applied to claim 9, and further in view of Garg.

Regarding claim 11, Ikawa, Kakatkar, Al-Omari and Harris do not disclose wherein said data storage apparatus is further programmed to use as said query data pattern a pre-existing data pattern that is often used for a search.
Garg discloses wherein said data storage apparatus is further programmed to use as said query data pattern a pre-existing data pattern that is often used for a search. (col. 2, lines 37-50. Previous and frequent search queries are used as pattern to infer current search queries.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikawa, Kakatkar, Al-Omari and Harris in view of Garg such that said data storage apparatus is further programmed to use as said query data pattern a pre-existing data pattern that is often used for a search.  One of ordinary skill in the art would have been motivated because it would facilitate user to create search queries more easily.
Claim Objections
Claims 2, 4, 6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

/Weiwei Stiltner/
Examiner, Art Unit 2451

	
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451